DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/29/2021. 
Claim(s) 1 and 4-16 are currently pending. 
Claim(s) 7 has been amended. 
Claim(s) 2-3 have been canceled. 
Claim(s) 13-16 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 depends upon itself.  For purposes of applying art, it is interpreted that claim 16 depends from claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0194640, Tsukuda et al. in view of JP 2010-238404, Okuda et al.
Regarding claim 1
], and wherein an electrode body (40) is housed in the battery case (20) [Figs. 1-2 and 4, paragraphs 0041-0043], comprising:
fitting the lid (30) to the opening of the battery case (20) [Figs. 1-2 and 4, paragraphs 0041-0042 and 0072-0073]; 
in a state where the lid (30) is fitted to the opening, bringing a side wall (inner wall/face 201 of the wide side of the case 20) on an inner side of the battery case (20) and a side surface of the lid (30) into contact with each other [Figs. 1 and 4, paragraphs 0072-0073], the side wall (inner wall 201 of the wide side of case 20) defining the opening [Fig. 4 and paragraph 0073]; and 
in a state where the side wall (inner wall/face 201 of the wide side of case 20) on the inner side of the battery case (20) is in contact with the side surface of the lid (30), welding a boundary portion (see dashed line arrow) between the side wall (201) and the side surface of the lid (30) by irradiating a laser beam in a direction from an outer side of the battery case (20) toward the inner side of the battery case (20) in a thickness direction of the lid (30) (when a joint portion between the cell lid 30 and the cell case 20 is exposed in an upper portion of the cell lid 30, the joint portion is irradiated with the laser for welding from a direction of a dashed line arrow and is welded) [Fig. 4 and paragraphs 0072-0074], wherein:

when bringing the side wall (201) on the inner side of the battery case (20) and the side surface of the lid (30) into contact with each other, the first portion (see Fig. 4 below) is brought into contact with the edge portion (see edge portion of a bottom surface of lid 30 contacting side wall 201) [Figs. 1 and 4, paragraphs 0072-0073],
the side wall (201) on the inner side of the battery case (20) includes a second portion (see Fig. 4 below), and the second portion is closer to the opening than the first portion [Fig. 4 and paragraphs 0072-0073]; and 
when bringing the side wall (201) on the inner side of the battery case (20) and the side surface of the lid (30) into contact with each other, the second portion is bent (the sidewalls 201 are curved so that a top portion i.e., second portion, are widened/bent towards an outer side of the cell case 20) [Fig. 4 and paragraph 0073], with the edge portion serving as a fulcrum (See fig. 4 below), toward the outer side of the battery case to a degree that forms a gap between the second portion and the lid (30) [see Fig. 4 below]. 
[AltContent: textbox (3rd portion)][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    259
    404
    media_image1.png
    Greyscale

As further clarification with regards to the limitation “when bringing the side wall on the inner side of the battery case and the side surface of the lid into contact with each other, the second portion is bent”, Okuda is cited below.
	Okuda, similar to Tsukuda, teaches a sealed battery including a battery case (2) and a lid (3) that is fitted into an opening of the case (2) [Abstract, Figs. 1, 5 and 7, paragraphs 0016, 0031-0032 and 0036-0037], wherein when bringing a side wall on an inner side of the battery case (2) and the side surface of the lid (3) in contact with each other, a second portion (see surface portion 3b)) is bent (the wide surface of the case is inclined by pressing) such that the case does not warp outward and swell even when a welded portion solidifies and shrinks [Fig. 7 and paragraph 0036].
	Tsukuda and Okuda are analogous inventions in the field of sealed batteries.  It would have been obvious to one of ordinary skill in the art at the time of the invention to bend a second portion of the battery case when bringing the inner sidewall in contact with a side surface of the lid, as in Okuda, in order to avoid warping and swelling of the case even when a welded portion solidifies and shrinks [Fig. 7 and paragraph 0036].
Regarding claim 4
], and wherein an electrode body (40) is housed in the battery case (20) [Figs. 1-2 and 4, paragraphs 0041-0043], comprising:
fitting the lid (30) to the opening of the battery case (20) [Figs. 1-2 and 4, paragraphs 0041-0042 and 0072-0073]; 
in a state where the lid (30) is fitted to the opening, bringing a side wall (inner wall/face 201 of the wide side of the case 20) on an inner side of the battery case (20) and a side surface of the lid (30) into contact with each other [Figs. 1 and 4, paragraphs 0072-0073], the side wall (inner wall 201 of the wide side of case 20) defining the opening [Fig. 4 and paragraph 0073]; and 
in a state where the side wall (inner wall/face 201 of the wide side of case 20) on the inner side of the battery case (20) is in contact with the side surface of the lid (30), welding a boundary portion (see dashed line arrow) between the side wall (201) and the side surface of the lid (30) by irradiating a laser beam in a direction from an outer side of the battery case (20) toward the inner side of the battery case (20) in a thickness direction of the lid (30) (when a joint portion between the cell lid 30 and the cell case 20 is exposed in an upper portion of the cell lid 30, the joint portion is irradiated with the laser for welding from a direction of a dashed line arrow and is welded) [Fig. 4 and paragraphs 0072-0074], wherein:

when bringing the side wall (201) on the inner side of the battery case (20) and the side surface of the lid (30) into contact with each other, the first portion (see Fig. 4 below) is brought into contact with the edge portion (see edge portion of a bottom surface of lid 30 contacting side wall 201) [Figs. 1 and 4, paragraphs 0072-0073],
the side wall (201) on the inner side of the battery case (20) includes a second portion (see Fig. 4 below), and the second portion is closer to the opening than the first portion [Fig. 4 and paragraphs 0072-0073]; and 
when bringing the side wall (201) on the inner side of the battery case (20) and the side surface of the lid (30) into contact with each other, the second portion is bent (the sidewalls 201 are curved so that a top portion i.e., second portion, are widened/bent towards an outer side of the cell case 20) [Fig. 4 and paragraph 0073], with the edge portion serving as a fulcrum (See fig. 4 below), toward the outer side of the battery case to a degree that forms a gap between the second portion and the lid (30) [see Fig. 4 below]; and
the side wall (201) on the outer side of the battery case (10) includes a third portion (see Fig. 4 above) that is more spaced apart from the opening than the first portion in the thickness direction of the lid (30) [Fig. 4].

Okuda, similar to Tsukuda, teaches a sealed battery including a battery case (2) and a lid (3) that is fitted into an opening of the case (2) [Abstract, Figs. 1, 5 and 7, paragraphs 0016, 0031-0032 and 0036-0037], wherein when bringing a side wall on an inner side of the battery case (2) and the side surface of the lid (3) in contact with each other, a second portion (see surface portion 3b) is bent (the wide surface of the case 2 is inclined by pressing) [Fig. 7 and paragraph 0036], a third portion (see portion of the sidewall bellow the portion where the lid 3 comes in contact with the inner side wall of the case 2) is pressed from the outer side of the battery case (20) toward the inner side of the battery case (20), and a first portion (corresponding to the portion of the inner sidewall of the case 2 that comes in contact with the bottom edge portion of the lid) is pressed to the edge portion [Fig. 7 and paragraphs 0034-0037].
By performing the pressing step according to Okuda the case of the battery does not warp outward and swell even when a welded portion solidifies and shrinks [Fig. 7 and paragraph 0036]. 
	Tsukuda and Okuda are analogous inventions in the field of sealed batteries.  It would have been obvious to one of ordinary skill in the art at the time of the invention to, when bringing the inner sidewall in contact with a side surface of the lid, bend a second 
Regarding claim 5
	Tsukuda teaches the battery case sealing method as set forth above, wherein: in a state where the first portion is pressed to the edge portion (the curves of the curved wall faces 201 are pressed and widened toward an outer side of the cell case 20, and thus the cell lid 30 is attached), the boundary portion between the side wall (201) and the side surface of the lid (30) is welded [Fig. 4 and paragraphs 0073-0074]. 
Regarding claim 6
	Tsukuda teaches the battery case sealing method as set forth above, wherein: when fitting the lid (30) to the opening of the battery case (20), the electrode body (40) is housed in the battery case (20) [Figs. 1-2 and 4, paragraphs 0041-0043]. 
Regarding claim 8
	Tsukuda teaches the battery case sealing method as set forth above, wherein: the second portion (See Fig. 4 above) is deformed toward the outer side of the battery case (20) such that an opening area of the opening is greater than an area of the first surface of the lid (30) [Fig. 4 and paragraph 0073]. 
Regarding claim 10
	Tsukuda teaches the battery case sealing method as set forth above, wherein: the side wall (201) on the outer side of the battery case (20) includes a fourth portion 
when pressing from the outer side of the battery case (20) toward the inner side of the battery case (30) [paragraph 0073], the third portion spaced apart from the fourth portion by a distance that is half or more of the thickness of the lid is pressed [Figs. 1 and 4 and paragraphs 0056-0057 and 0072-0073]. 
Regarding claim 11
	Tsukuda teaches the battery case sealing method as set forth above, wherein: the battery case (20) includes a plurality of the side walls (opposing sidewalls 201) [Figs. 1 and 4, paragraph 0042]; and 
when pressing from the outer side of the battery case (20) toward the inner side of the battery case (20), all the side walls (201) are pressed over entire lengths of the side walls [Figs. 1 and 4, paragraphs 0017, 0047, 0073 and 0083].
Regarding claim 12
Tsukuda teaches the battery case sealing method as set forth above, further comprising inserting the electrode body (40) into the battery case (20) prior to fitting the lid (30) into the opening of the battery case [Figs. 1-2 and 4, 0023 and 0041-0043].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0194640, Tsukuda et al. in view of JP 2010-238404, Okuda et al. as applied to claim 1, 4-6, 8 and 10-12 above, and further in view of JP H09-007557, Saito et al. (see attached machine translation).
Regarding claim 9
All the limitations of claim 1 have been set forth above.

However, said gap is recognized as a result effective variable by Saito.  Saito teaches that the gap formed in the fitting portion between a lid and the sidewalls of the case can be optimized in order to effectively seal the battery [Figs. 4-5 and paragraphs 0010-0011].  One would have found obvious that a larger gap would provide a defective seal which would result in leakage of the electrolyte which increases the occurrence of defective batteries and decreases the yield in battery manufacturing [paragraphs 0010-0011].
Absent a showing of criticality or unexpected results with respect to the size of the gap (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired seal thereby avoiding leakage of the electrolyte and providing an effective battery [Saito, paragraphs 0010-0011].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Claims 7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0194640, Tsukuda et al. in view of JP 2010-238404, Okuda et al. as applied to claim 1, 4-6, 8 and 10-12 above, and further in view of JP2015-188901, Saito et al. hereinafter “Saito’901”.
Regarding claim 7
All the limitations of claim 1, from which claim 7 depends, have been set forth above.

Modified Tsukuda is silent to, when bringing the side wall on the inner side of the battery case and the side surface of the lid into contact with each other, disposing a lid pressing member on the second surface for restricting a change in attitude of the lid.
Saito’901 teaches a sealed battery wherein, when bringing a side wall on an inner side of battery case (310) and the side surface of the lid (320), a pressing member is disposed on an upper/second surface such that force is applied on the lid (320) in order to adjust the space between the inner surface of the case and the side surface of the lid thereby improving the welding process [Figs. 1 and 8, paragraphs 0005, 0007, 0010-0011, and 0061-0062].
Modified Tsukuda and Saito’901are analogous inventions in the field of sealed batteries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealing method in modified Tsukuda to include a lid pressing member, as in Saito’901, in order to improve the welding process [Saito’901, Figs. 1 and 8, paragraphs 0005, 0007, 0010-0011, and 0061-0062].
The limitation “for restricting a change in attitude of the lid” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed the same is capable of performing the intended use. 

Regarding claim 13
All the limitations of claim 1, from which claim 13 depends, have been set forth above.
Modified Tsukuda teaches pressing the outer side of the side wall of the battery case (20) when the inner side of the side wall and the side surface of the lid (30) are in contact with each other [Tsukuda, Fig. 4 and paragraph 0073; Okuda, Fig. 7 and paragraph 0036], thereby causing the edge portion to serve as the fulcrum [Tsukuda, Fig. 4; Okuda, Fig. 7].
Modified Tsukuda does not specifically mention a pressing member. 
Saito’901 teaches a sealed battery wherein a pressing member (transmission unit 520) transmits the adjusting force to press the battery case [Figs. 1-2, paragraphs 0021, 0023, 0035-0036 and 0059].
Modified Tsukuda and Saito’901are analogous inventions in the field of sealed batteries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealing method in modified Tsukuda to 
Regarding claim 14
Modified Tsukuda teaches the battery case sealing method as set forth above, wherein the pressing member is disposed at a third portion of the side wall that is located further away from the opening than the first portion (the pressing force is applied at the third portion which is further from the opening) [Tsukuda, Fig. 4 and paragraph 0073; Okuda, Fig. 7 and paragraph 0036; Saito’901, Figs. 1-2, paragraphs 0021, 0023, 0035-0036 and 0059].
Regarding claim 15
All the limitations of claim 4, from which claim 15 depends, have been set forth above.
Modified Tsukuda teaches pressing the third portion [see Fig. 4 of Tsukuda above] from the outer side of the battery case (20) toward the inner side of the battery case (20) [Tsukuda, Fig. 4 and paragraph 0073; Okuda, Fig. 7 and paragraph 0036].
Modified Tsukuda does not specifically mention a pressing member. 
Saito’901teaches a sealed battery wherein a pressing member (transmission unit 520) transmits the adjusting force to press the battery case [Figs. 1-2, paragraphs 0021, 0023, 0035-0036 and 0059].
Modified Tsukuda and Saito’901are analogous inventions in the field of sealed batteries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealing method in modified Tsukuda to 
Regarding claim 16
	Modified Tsukuda teaches the battery case sealing method as set forth above, wherein: the lid (30) includes a second surface (corresponding to outer top surface) on the outer side of the battery case (20) [Tsukuda, Fig. 4 and paragraphs 0041-0042 and 0072-0073].
Modified Tsukuda is silent to, when bringing the side wall on the inner side of the battery case and the side surface of the lid into contact with each other, disposing a lid pressing member on the second surface for restricting a change in attitude of the lid.
Saito’901 teaches a sealed battery wherein, when bringing a side wall on an inner side of battery case (310) and the side surface of the lid (320), a pressing member is disposed on an upper/second surface such that force is applied on the lid (320) in order to adjust the space between the inner surface of the case and the side surface of the lid thereby improving the welding process [Figs. 1 and 8, paragraphs 0005, 0007, 0010-0011, and 0061-0062].
Modified Tsukuda and Saito’901are analogous inventions in the field of sealed batteries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealing method in modified Tsukuda to include a lid pressing member, as in Saito’901, in order to improve the welding process [Saito’901, Figs. 1 and 8, paragraphs 0005, 0007, 0010-0011, and 0061-0062].
The limitation “for restricting a change in attitude of the lid” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed the same is capable of performing the intended use. 

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that Tsukuda’s upper end (i.e., second portion) of the wall is not bent.
Applicant argues that the wall remains in a straight line while being pressed outward by the lid 30.
Applicant argues that there is no inherent teaching or disclosure that the wall is bent. I 

Examiner respectfully disagrees.  Tsukuda teaches pressing the wall faces 201 such that they are widened towards the outer side of the case 20 thereby forming the gap [paragraph 0073].  Therefore, because there is force being applied so as to provide a curved portion that forms a gap on the upper ends of walls 201, there is necessarily bending.  
In the alternative, as set forth above, Okuda teaches pressing from the outer side of the battery towards an inner side of the battery in order to prevent the case from warping and swelling even when the welding portion solidifies and shrinks [Fig. 7 and paragraph 0036]
With regards to claim 4, Applicant argues that Tsukuda fails to disclose any pressing from the outer side of the battery case toward the inner side of the battery case.
Applicant further argues that Tsukuda fails to disclose, either explicitly or inherently, that the second portion of the wall is bent. 
Applicant further argues that the wall remains straight in the illustrations. 
Examiner respectfully disagrees.  Tsukuda teaches pressing the wall faces 201 such that they are widened towards the outer side of the case 20 thereby forming the gap [paragraph 0073].  Therefore, because there is force being applied so as to provide 
With regards to pressing from the outer side of the battery case towards an inner side, Okuda teaches pressing from the outer side of the battery towards an inner side of the battery in order to prevent the case from warping and swelling even when the welding portion solidifies and shrinks [Fig. 7 and paragraph 0036].
With regards to claim 7, Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection for any teaching or matter specifically challenged in the argument.
With regards to claims 13 and 14, Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with regards to claims 15 and 16 are moot because they do not apply to the combination of references being used in the current rejection for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721